Citation Nr: 0102688	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for otitis of the left 
ear.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

Although the veteran initially requested a Travel Board 
hearing when he submitted his VA Form 9 in October 1999, he 
subsequently opted to have a local hearing instead.  At his 
February 2000 personal hearing, it was noted that he had 
declined a Travel Board hearing.  The case is therefore ready 
for appellate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence showing low back arthritis 
within one year of the veteran's discharge from service or 
linking his current low back condition to his service or any 
incident therein.

3.  There is no evidence of any current left ear otitis.

4.  There is no competent evidence showing bilateral hearing 
loss within one year of the veteran's discharge or linking 
his current bilateral hearing loss to his service or any 
incident therein.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Left ear otitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (2000).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current back condition is the 
result of a vehicular accident he was in during service.  He 
further contends that he has left ear otitis and bilateral 
hearing loss as a result of his service.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that in July 1954, 
he was a passenger in a car involved in an accident.  He was 
diagnosed with lacerations on his forehead and upper lip with 
no artery or nerve involvement and with an abdominal wall 
contusion.  Afterwards, in January 1955, he complained of 
persistent left anterior chest pain related to his position 
only.  X-ray studies of his dorsal spine were unremarkable.  
In the interim, the veteran had almost complete relief of his 
pain and the examiner opined that it was a result of 
radiculitis with associated muscle spasm.   In September 1955 
he complained of left ear pain and drainage of two days' 
duration.  He was assessed and treated for probable external 
otitis with a wax plug.  Ten days later, it was noted on 
recheck that the condition had improved with treatment.  
Service medical records include no complaints, findings, 
treatment or diagnoses with regard to any claimed hearing 
loss.  His separation examination shows that his ears and 
spine were evaluated as normal.  Whispered voice testing in 
both his right and left ears was 15/15.  

The veteran submitted his claim for service connection for 
the disabilities at issue in January 1999.  On the 
application, he indicated that he had not been treated by 
civilian physicians after service for these disorders.  VA 
treatment records, dating from July 1978 to December 1999, 
show that the veteran complained of a constant noise in his 
ears that he described as sounding like "katydids" in May 
1982.  He also complained of some hearing loss at the time.  
The examiner noted that he was a truck driver and exposed to 
noise in his truck.  Examination of his ears showed that his 
drums were swollen but intact; both drums were restricted.  
There was no drainage from his ears.  No relevant diagnosis 
was provided.  A March 1999 audiology progress note shows 
that the veteran was seen with complaints of decreased 
hearing of approximately nine years' duration.  He denied any 
ear infection, pain or drainage.  The examiner noted that the 
veteran had moderate to severe sensioneural hearing loss from 
2000 to 8000 Hertz.  His functional hearing was assessed as 
good and he had word discrimination scores of 92 percent in 
his right ear and 88 percent in his left ear.  He was 
considered a borderline candidate for amplification and was 
later provided hearing aids in May 1999.  In December 1999, 
the veteran complained of a backache that radiated to his 
right side when he overworked himself.  It would last for 2 
to 3 days at a time.  Sleeping in bed could also cause this 
pain, as well as leaning over a lot.  Upon examination, he 
had no pain with range of motion or to palpitation.  He was 
assessed with back pain.  X-ray studies conducted that month 
showed degenerative arthritis in the lumbar spine.

During his February 2000 personal hearing, the veteran 
testified that he believed his current back condition was a 
result of his inservice vehicular accident.  He stated that 
he experienced severe back pain after heavy lifting.  The 
veteran testified that a military doctor told him in service 
that he had a "twist" in his spine and that there was 
nothing that could be done for him.  With regard to his 
claimed left ear otitis, the veteran testified that there was 
no available evidence to show that he had had the condition 
since service.  He had sought treatment from a physician for 
the condition over 30 years before; however, the physician 
did not keep records and had since died.  The veteran 
admitted that he no longer experienced left ear problems and 
was not seeking current treatment for the condition.  In 
testifying about his alleged bilateral hearing loss, the 
veteran stated that he had had an audiology evaluation 12 
years before through his employer.  He believed there was 
only a slim possibility that his company would have retained 
a record of the evaluation.  Other than his service and VA 
treatment records, he believed there was no other evidence 
available showing treatment for his claimed disabilities.

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and organic diseases of 
the nervous system, such as sensioneural hearing loss).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (2000)).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for a back condition.  In reaching this 
conclusion, the Board acknowledges the veteran's testimony 
and his initial complaint of back pain in May 1953, as well 
as the June 1995 CT scan showing arthritic changes in his 
lumbar spine and possible disc disease.  However, the Board 
finds more probative the absence of any medical evidence of 
complaints, findings, treatment or diagnoses for a back 
condition prior to 1995, more than 40 years after his 
discharge from service.  Moreover, the veteran has not 
provided any competent medical opinion that he had arthritis 
of his lumbar spine within one year of his discharge or that 
links his current back condition to his service or any 
incident therein.  In this respect, while the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence does not support service connection for a back 
condition.

With regard to the veteran's claim for service connection for 
left ear otitis, the Board also finds that the preponderance 
of the evidence is against the claim.  Again, the service 
medical records show that the veteran complained of left ear 
pain and drainage in September 1955.  However, there has been 
no documented subsequent complaints, treatment or diagnosis 
for any left ear otitis.  Moreover, in his own testimony, the 
veteran denied any current chronic left ear condition.  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran is 
not qualified to provide competent evidence with regard to 
this issue.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for left ear otitis.

Finally, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  In reaching this conclusion, the 
Board acknowledges that the veteran currently meets VA 
criteria for bilateral hearing impairment (word 
discrimination scores).  However, there is no competent 
medical opinion of record that indicates the veteran had 
qualifying hearing impairment within one year of his 
discharge or that etiologically links his current bilateral 
hearing loss to his service or any incident therein.  In this 
respect, the Board notes that the May 1982 treatment record 
seemed to associate the veteran's hearing loss complaints 
with his post service employment as a truck driver.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the RO has advised 
the veteran of the medical evidence necessary to grant his 
claims and the veteran has not submitted any further 
information or alleged that there are any existent medical 
evaluations or treatment records indicating a current left 
ear otitis condition or indicating an etiological link 
between his current back condition and bilateral hearing loss 
and his service or any incident therein.  In fact, the 
veteran testified that there were no such records available.  
Therefore, there is no further duty to assist the veteran 
with regard to these claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for a low back condition is denied.

Service connection for otitis of the left ear is denied.

Service connection for bilateral hearing loss is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

